     Case 2:20-cv-00842-TLN-KJN Document 19 Filed 10/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO LOVE,                                       No. 2:20-cv-0842 TLN KJN P
12                         Petitioner,
13               v.                                      ORDER
14    SUZANNE M. PERRY,
15                         Respondent.
16

17             Petitioner is a state prisoner, proceeding without counsel. On October 9, 2020, petitioner

18   filed a document styled, “Motion for Default Judgment.” (ECF No. 18.) However, on October 8,

19   2020, the respondent filed its answer. Therefore, petitioner’s motion is moot. Petitioner has

20   thirty days from that date in which to file his reply or traverse to the answer.

21             Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for default (ECF 18) is

22   denied.

23   Dated: October 23, 2020

24

25

26   /love0842.def


27

28
                                                         1
